Case: 20-40782     Document: 00515972070         Page: 1     Date Filed: 08/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 10, 2021
                                  No. 20-40782                         Lyle W. Cayce
                                                                            Clerk

   Raquel I. Villarreal,

                                                           Plaintiff—Appellant,

                                       versus

   Tropical Texas Behavioral Health,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 7:19-cv-53


   Before Davis, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Tropical Texas Behavioral Health fired Raquel Villarreal after she
   missed a substantial amount of work without leave. Villarreal sued under the
   Family and Medical Leave Act (“FMLA”) and the Americans with
   Disabilities Act (“ADA”). The district court granted summary judgment to
   Tropical Texas. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40782      Document: 00515972070          Page: 2   Date Filed: 08/10/2021




                                    No. 20-40782


                                            I.
          Raquel Villarreal is a single mother to a special-needs daughter who
   suffers from several illnesses. Tropical Texas hired Villarreal in April 2016,
   as a program specialist. Shortly after being hired, Villarreal requested time
   off to attend her daughter’s medical appointments. Tropical Texas exempted
   Villarreal from a company policy prohibiting absences within the first 3
   months and granted her request. Within a year, Villarreal applied for a
   promotion to a program supervisor position for which she was eventually
   approved.
          In March 2017, Villarreal received a coaching plan from her
   supervisor. The plan highlighted productivity issues and documented
   Villarreal’s failure to meet the company’s targeted number of treatment
   hours. The coaching plan noted an expectation that Villarreal would work
   more efficiently to achieve company goals. Villarreal disagreed with the
   coaching plan, so she did not sign it.
          Beginning in April 2017, Villarreal requested—and Tropical Texas
   approved—intermittent FMLA leave so that Villarreal could care for her
   daughter’s medical condition. Again in July, Villarreal requested time off
   work to tend to her ailing daughter. Tropical Texas approved Villarreal’s
   requests and permitted her to cover her absences with FMLA leave in
   addition to paid time off and leave without pay.
          Villarreal’s productivity issues remained. In October, Villarreal
   received a quarterly evaluation and coaching plan warning her that if she
   failed “to make drastic improvements regarding her performance
   deficiencies within the next month” she could be subject to “further
   disciplinary action up to termination.” The wide-ranging coaching plan
   described Villarreal as a problematic employee who didn’t “foster a
   harmonious work environment . . . as evidenced by multiple complaints from




                                            2
Case: 20-40782      Document: 00515972070          Page: 3    Date Filed: 08/10/2021




                                    No. 20-40782


   staff and clients.” The plan went on to explain that “Villarreal has not been
   able to develop an active caseload to provide CBT counseling sessions in a
   consistent manner.” And it further highlighted Villarreal’s poor attendance
   record as evidenced by her low PTO balance. To rectify the relevant
   performance issues, Villarreal promised to “make every attempt to pre-
   schedule absences and provide dependable coverage and service.” Villarreal
   disagreed with some issues raised in the coaching plan, but she testified that
   her poor performance and attendance could be corrected, and recognized
   that her consistently low PTO balance was problematic.
          The program supervisor position proved too intensive, and Villarreal
   had difficulty fulfilling her responsibilities as a program supervisor, so in
   November she requested a transfer to her original position as a program
   specialist. The company obliged. The next month Villarreal was diagnosed
   with a medical condition for which her doctor recommended surgery.
   Villarreal requested FMLA leave for the surgery and recovery. Upon hearing
   the request, Villarreal’s supervisor asked if the surgery could be postponed
   by a few weeks because the department needed staff. Villarreal consulted
   with her doctor and confirmed that the surgery could be postponed to
   January 2018.
          Tropical Texas then approved Villarreal’s FMLA leave, and she took
   222.5 hours of approved leave between January 4 and February 12, 2018, to
   recuperate after her surgery. Thereafter, Villarreal returned to the office, but
   inconsistently—she continued to miss work for doctors’ appointments and
   other obligations.
          Meanwhile, Villarreal’s daughter’s health declined. In April, it was
   determined that Villarreal’s daughter required open-heart surgery. This
   news sent Villarreal into emotional distress and caused her to miss 4 days of
   work. Between March 1 and June 19, Villarreal requested and had approved




                                          3
Case: 20-40782      Document: 00515972070            Page: 4   Date Filed: 08/10/2021




                                     No. 20-40782


   another 144.75 hours of FMLA leave. In June, Villarreal was diagnosed with
   clinical depression, and informed Tropical Texas that she would take 79.25
   additional FMLA hours between June 25 and July 9 to care for herself. On
   June 27, Villarreal provided the company with a doctor’s note describing her
   depression diagnosis and explaining that her illness posed “no limit” to the
   “job activities . . . she can perform.”
           On July 9, a Tropical Texas human resources director informed
   Villarreal’s supervisor that Villarreal’s FMLA leave would expire on July 10.
   Villarreal’s supervisor then informed Villarreal that her leave was expired
   and that she needed to return to work. Operating under the assumption that
   her leave did not expire until July 12, Villarreal did not return to work until
   then.
           Upon her return, Villarreal immediately informed her supervisor that
   “she needed to reduce her work hours and have a flex schedule so that she
   could care for her daughter’s disabilities/serious medical conditions as well
   as her own.” Villarreal requested that her work week be reduced to 30 to 32
   hours as an accommodation for her condition and her daughter’s recurring
   health problems. Later that day, Villarreal’s supervisor denied her request
   with an explanation that the company needed employees to perform her job
   function. Villarreal asked for reconsideration.
           Villarreal’s unexcused absences continued. She missed work July 13,
   17–20, 23–24, and 31. On July 23, a manager informed Villarreal that the
   company stood by its denial of her reduced-hours-work-week request. On
   July 25, Villarreal met with a company HR director. The HR director told
   Villarreal that her absences were a serious problem that affected the basic
   functioning of the company. Villarreal responded with an explanation that
   “she and her daughter had serious medical conditions and disabilities.” HR
   director responded that the company had been “more than generous” in




                                             4
Case: 20-40782      Document: 00515972070          Page: 5   Date Filed: 08/10/2021




                                    No. 20-40782


   providing Villarreal with time off and with FMLA leave to care for herself
   and her daughter.
          On July 26, Villarreal submitted two proposed flex-schedule
   alternatives; one proposed a 33-hour work week, the other a 35-hour work
   week. Each explained the request was “due to medical reasons” but provided
   no further detail. The HR director forwarded Villarreal’s request to
   management. Management rejected both alternatives because “a reduction
   of 5 hours and [a modified] schedule [would] negatively impact the
   program’s response time and volume of diagnoses completed via telehealth.”
   The company determined, however, that a “community-based” position
   could accommodate Villarreal’s needs while protecting the integrity of the
   company’s operations.
          On July 31, two management officials met with Villarreal to discuss
   these accommodations. The company proposed two options. First, they told
   Villarreal that they could approve her flex schedule request if she could
   commit to taking no unprotected leave for 3–4 months. Villarreal declined
   and explained that she could not guarantee her attendance at work given her
   daughter’s (and her own) ongoing health issues. Alternately, the company
   offered Villarreal a lateral transfer to a “community-based” position in which
   she would be paid the same salary and permitted to plan her own schedule,
   which would include visiting patients in the field.
          Villarreal declined both options. Notwithstanding Villarreal’s failure
   to provide the company with a doctor’s note proscribing driving (or
   otherwise limiting her ability to work in any way), she claimed the company
   knew that her anti-depression medication made driving to appointments a
   non-starter. And she further explained that she preferred to keep her current
   job and that she was “not ready to move” to a new position. Having failed to
   secure her preferred schedule accommodation, Villarreal left work for the




                                          5
Case: 20-40782       Document: 00515972070           Page: 6      Date Filed: 08/10/2021




                                      No. 20-40782


   day. Later that afternoon, Villarreal received an email informing her that
   she’d been terminated for her excessive absences and her refusal to accept
   the alternatives offered by the company.
          Villarreal filed a complaint with the Equal Employment Opportunity
   Commission on November 1, claiming the company fired her on account of
   “her disabilities, serious medical conditions, her request for accommodation
   and FMLA leave, and her discrimination complaints and desire to file a
   grievance.” And she then filed suit in the district court. The district court
   granted summary judgment in favor of Tropical Texas on all claims. This
   appeal followed. 1
                                            II.
          Review of a district court’s grant of summary judgment is de novo.
   Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019). “Summary judgment
   is proper if the moving party shows that ‘there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.’”
   Williams v. Lockheed Martin Corp., 990 F.3d 852, 864 (5th Cir. 2021) (quoting
   Fed. R. Civ. P. 56(a)). “A genuine dispute of material fact exists when the
   evidence is such that a reasonable jury could return a verdict for the
   nonmoving party” after taking the facts in the light most favorable to it. Sims
   v. City of Madisonville, 894 F.3d 632, 637 (5th Cir. 2018) (per curiam)
   (quotation omitted).
                                            A.
          First, the FMLA retaliation claim. The FMLA prohibits employers
   from “discharging[ing] or . . . discriminat[ing] against any individual for


          1
            On appeal, Villarreal does not contest the district court’s entry of summary
   judgment on her FMLA interference claim. That claim is thus forfeited. See Norris v.
   Causey, 869 F.3d 360, 373, n.10 (5th Cir. 2017).




                                            6
Case: 20-40782       Document: 00515972070           Page: 7   Date Filed: 08/10/2021




                                      No. 20-40782


   opposing any practice made unlawful under this subchapter.” 29 U.S.C.
   § 2615(a)(2). To prevail on a claim of retaliation, an employee must show she
   suffered an adverse employment decision because she took FMLA leave. See
   Elsensohn v. St. Tammany Par. Sheriff’s Office, 530 F.3d 368, 372 (5th Cir.
   2008) (per curiam). Retaliation claims for exercising FMLA right are
   analyzed under the familiar McDonnell Douglas burden-shifting framework.
   See Wheat v. Fla. Par. Juvenile Justice Comm’n, 811 F.3d 702, 705 (5th Cir.
   2016). Under that framework, an employee must show that “(1) he engaged
   in a protected activity, (2) the employer discharged him, and (3) there is a
   causal link between the protected activity and the discharge.” Amedee v. Shell
   Chem., L.P., 953 F.3d 831, 835 (5th Cir. 2020) (quotation omitted). “If the
   employee establishes a prima facie case, the burden shifts to the employer to
   state a legitimate, non-retaliatory reason for its decision.” LeMaire v. La.
   Dep’t of Transp. & Dev., 480 F.3d 383, 388 (5th Cir. 2007). Thereafter, “the
   burden shifts back to the employee to demonstrate that the employer’s
   reason is actually a pretext for retaliation.” Id. at 388–89.
          We don’t need to decide whether Villarreal established a prima facie
   case for retaliation because even if she did, Tropical Texas had a non-
   pretextual reason for firing her: her unapproved absenteeism. Excessive
   absenteeism can provide a compelling—if not case ending—justification for
   terminating an employee. See Amedee, 953 F.3d at 835 (“[A]s should go
   without saying, an employee’s failure to show up for work is a legitimate
   reason for firing her.” (quotation omitted)); Hypes ex rel. Hypes v. First
   Commerce Corp., 134 F.3d 721, 727 (5th Cir. 1998) (per curiam). Here,
   Villarreal missed work, continued missing work after the company told her it
   was a problem, and said she could not commit to coming to work. That easily
   constitutes a valid basis for firing her.
          Confronted with Tropical Texas’ legitimate reason for her
   termination, Villarreal must show by a preponderance of the evidence that



                                               7
Case: 20-40782      Document: 00515972070           Page: 8    Date Filed: 08/10/2021




                                     No. 20-40782


   the company’s articulated reason for her firing was pretextual. See Burton v.
   Freescale Semiconductor, Inc., 798 F.3d 222, 233 (5th Cir. 2015). Villarreal
   “may establish pretext either through evidence of disparate treatment or by
   showing that the employer’s proffered explanation is false or unworthy of
   credence.” Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003) (quotation
   omitted). She does neither.
          Villarreal first points to the temporal proximity between her return
   from FMLA leave and her termination. But that’s not enough. We have been
   clear: “Temporal proximity gets [a plaintiff] through [her] prima facie case,
   but does not, on its own, establish that the company’s stated explanation for
   [her] firing was mere pretext.” Garcia v. Pro. Cont. Servs., Inc., 938 F.3d 236,
   243 (5th Cir. 2019). Instead, “[a]t the pretext stage, the Supreme Court[] . . .
   requires a showing of but-for causation, which requires more than mere
   temporal proximity.” Id. at 243–44 (citing Univ. of Tex. Sw. Med. Ctr. v.
   Nassar, 570 U.S. 338 (2013)); see Feist v. La., Dep’t of Justice, Office of the
   Att’y Gen., 730 F.3d 450, 454 (5th Cir. 2013). Thus, temporal proximity is
   insufficient.
          Next, Villarreal argues that emails between company managers
   discussing her attendance record provide evidence of retaliation. On July 17,
   Villarreal’s supervisor characterized Villarreal as a troubled employee and
   expressed suspicion that she abused the company’s leave-without-pay
   system for a trip to Arizona. But this email complained only of Villarreal’s
   unprotected absences. It does nothing to suggest anyone at the company was
   frustrated with (or inclined to retaliate for) her protected absences.
          Moreover, Tropical Texas has a record of granting Villarreal
   accommodations whenever she requested and even when the law did not
   compel them. This factor strongly weighs against an inference of pretext. See
   Garcia v. Penske Logistics, L.L.C., 631 F. App’x 204, 212 (5th Cir. 2015) (per




                                           8
Case: 20-40782      Document: 00515972070           Page: 9    Date Filed: 08/10/2021




                                     No. 20-40782


   curiam) (finding employer’s past approvals of FMLA leave to be evidence of
   non-pretextual, non-discriminatory termination). Indeed from the first day
   of her employment, Tropical Texas granted Villarreal 487.75 hours in FMLA
   leave, and even permitted her to use PTO and leave without pay to attend to
   her personal responsibilities. Furthermore, even after Villarreal had
   exhausted her protected leave and after she missed more than a week of work
   without excuse, Tropical Texas engaged in negotiations and made two offers
   to retain Villarreal as an employee. Villarreal dismissed both offers and
   refused to guarantee consistent attendance at work. It was only then that
   Tropical Texas terminated her employment. Villarreal’s FMLA retaliation
   claim fails as a matter of law.
                                          B.
          Next, the ADA claims. Villarreal claims that Tropical Texas
   (1) committed ADA discrimination by terminating her because she suffers
   from depression, and (2) violated the ADA by failing to offer a reasonable
   accommodation. The first ADA claim is governed by the same McDonnell
   Douglas framework that doomed Villarreal’s FMLA-retaliation claim. See
   Delaval v. PTech Drilling Tubulars, L.L.C., 824 F.3d 476, 479 (5th Cir. 2016).
   So the ADA-discrimination claim fails for the same reasons we gave in the
   preceding section.
          Villarreal’s ADA-accommodation claim fails too. A plaintiff in the
   Fifth Circuit must prove the following elements to prevail on a failure-to-
   accommodate claim: (1) the plaintiff is a qualified individual with a disability;
   (2) the disability and its consequential limitations were known to the
   employer; and (3) the employer failed to make reasonable accommodations
   for such known limitations. See Feist, 730 F.3d at 452. But the ADA does not
   protect the right to a preferred accommodation—just a reasonable one. See
   Kitchen v. BASF, 952 F.3d 247, 254 (5th Cir. 2020).




                                           9
Case: 20-40782      Document: 00515972070            Page: 10    Date Filed: 08/10/2021




                                      No. 20-40782


          Villarreal fails on the first prong. A plaintiff can establish that she is
   “qualified” by showing “either (1) [she] could perform the essential
   functions of the job in spite of [her] disability,” or “(2) that a reasonable
   accommodation of [her] disability would have enabled [her] to perform the
   essential functions of the job.” Moss v. Harris Cnty. Constable Precinct One,
   851 F.3d 413, 417 (5th Cir. 2017) (quotation omitted). However, the inability
   (or refusal) to attend work disqualifies one from being a “‘qualified individual
   with a disability’ under the ADA.” Rogers v. Int’l Marine Terminals, Inc., 87
   F.3d 755, 759 (5th Cir. 1996) (quoting 42 U.S.C. § 12111(8)). That is because
   “[a]n essential element of any . . . job is an ability to appear for work . . . and
   to complete assigned tasks within a reasonable period of time.” Hypes, 134
   F.3d at 727 (quotation omitted).
          AFFIRMED.




                                           10